Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated January 15, 2015 and is effective as of
January 1, 2016 (“Effective Date”), is by and between Famous Dave’s of America,
Inc., a Minnesota corporation (the “Company”), and Richard Pawlowski
(“Executive”).

WHEREAS, the Company desires to continue to employ the Executive in his current
position as Chief Financial Officer of the Company (“CFO”) during the Term (as
defined below) and the Executive desires to continue to be employed by the
Company as CFO on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereto hereby agree
as follows:

1. Term. Subject to the terms and conditions set forth herein, the term of this
Agreement shall commence on the Effective Date and, unless terminated earlier
pursuant to Section 5 of this Agreement, continuing until the close of business
on December 31, 2016 (the “Term”).

2. Duties; Services. During the Term, Executive agrees to continue to serve as
CFO of the Company and shall render his duties as CFO in a manner that is
consistent with past practice, with Executive’s position within the Company and
as assigned by the Company’s Chief Executive Officer (“CEO”) and its Board of
Directors (the “Board”).

3. Compensation; Benefits. For the duties and services rendered hereunder by
Executive, and the promises and covenants made by Executive herein, the Company
shall pay compensation to Executive as follows.

(a) Benefits. During the Term, the Company shall continue to provide to
Executive the benefits set forth in the sections entitled “Health and Welfare
Benefits”, “Meal Reimbursement” and “Paid Time Off” of the offer letter entered
into by the Company and the Executive on May 19, 2014 (the “Offer Letter”).

(b) Base Salary. During the Term, the Company shall pay to Executive the sum of
TWENTY THOUSAND DOLLARS ($20,000) as a monthly salary (the “Base Salary”),
payable in accordance with the normal payroll practices of the Company.

(c) Bonus. The Executive shall be eligible to receive a bonus of ONE HUNDRED
TWENTY THOUSAND DOLLARS ($120,000) (the “Milestone Bonus”) payable in three
equal installments based upon Executive’s achievement of the three tranches of
milestones set forth on Exhibit A hereto (collectively, the “Milestones”). If
the Company believes in its reasonable discretion that the Milestones should be
amended to include additional material items, the Milestones shall be amended so
long the Executive consents to such



--------------------------------------------------------------------------------

amendment, such consent not to be unreasonably withheld. If Executive has not
(i) terminated his employment with the Company other than for Good Reason, or
(ii) been terminated by the Company for Cause, Death or Disability on or prior
to January 8, 2016, he shall have earned and achieved the first tranche of the
Milestones and shall be paid the first installment of the Milestone Bonus on
January 8, 2016. The second tranche of the Milestones must be achieved on or
before March 15, 2016 and the third tranche of the Milestones must be achieved
on or before April 1, 2016. The date by which each tranche of Milestones must be
achieved shall hereinafter be referred to as a “Milestone Achievement Date”. The
Executive shall not be eligible to receive the third installment of the
Milestone Bonus unless the second tranche of the Milestones has been achieved by
the March 15, 2016 Milestone Achievement Date. The achievement of each tranche
of the Milestones will be determined by the Board in the context of the criteria
listed in Exhibit A hereto in its reasonable discretion to be exercised in good
faith. If timely achieved, the second and third installments of the Milestone
Bonus shall be paid within two (2) business days of the applicable Milestone
Achievement Date. In addition, Executive shall be eligible to receive a
discretionary annual bonus which, if any, shall be determined by the Board in
its sole discretion.

(d) Equity Grants. Subject to the conditions set forth below, the Company shall
grant to Executive stock options (the “Options”) exercisable for 6,000 shares of
the Company’s common stock (“Common Stock”). The Options shall be granted
pursuant to and governed by the terms of the Company’s 2015 Equity Incentive
Plan, as amended from time to time (the “Plan”), and evidenced by a separate
stock option agreement between Executive and the Company (the “Option
Agreement”). The exercise price of the Options shall be no less than the fair
market value of the shares of Common Stock on the date of grant, as determined
in good faith by the Board. Subject to the Executive remaining continuously
employed by the Company as its CFO on each vesting date (“Continuous Service
Status”), the Options shall vest in three (3) equal installments of 2,000
options shares upon the Executive achieving each of the Three Milestones by each
of their Milestone Achievement Dates. Notwithstanding anything to the contrary
set forth in the Plan, the Options shall have the following terms:

(i) In the event of a Corporate Transaction (as defined in the Plan), at the
option of the Board in its sole discretion, Executive shall exercise the Options
or such failure to exercise will result in the Options terminating immediately
prior to such Corporate Transaction;

(ii) In the event of a Corporate Transaction, in exchange for the termination of
the Options, the Board in its sole discretion may make a cash payment to
Executive in an amount equal to the product obtained by multiplying (x) the
amount (if any) by which the transaction proceeds per share exceed the exercise
price per share covered by the Option times (y) the number of shares of Common
Stock covered by the Option;

(iii) Subject to subsection (iv) below, the Options shall expire on April 1,
2017; and

(iv) All unvested Options shall terminate immediately after the earlier of
(i) the third Milestone Achievement Date and (ii) the termination or expiration
of Executive’s employment with the Company.



--------------------------------------------------------------------------------

(d) Withholdings. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

4. Restrictive Covenants.

(a) Confidentiality; Intellectual Property; Company Policies. The provisions of
the Offer Letter entitled “Confidentiality,” “Intellectual Property” and
“Company Policies” shall continue to remain in effect during the Term and the
provisions entitled “Confidentiality” shall survive the termination of the Term
and the termination of Executive’s employment with the Company.

(b) Non-Solicitation. During the Term and for a period of eighteen (18) months
thereafter, Executive shall not, whether for his own benefit or that of any
other individual, partnership, firm, corporation, or other business
organization, directly or indirectly: (i) solicit or attempt to induce any
employee of the Company or any of its subsidiaries (an “Employee”) to leave
his/her employment with the Company or in any way interfere with the
relationship between or among the Company and any Employee; (ii) hire any person
who was an Employee at any time during the Term, (iii) induce or attempt to
induce any supplier, licensee, franchisee or other business relation of the
Company (collectively, the “Partners”) to limit or reduce his, her or its
relationship with the Company or (iv) make any negative or disparaging
statements or communications regarding the Company, any of its current or former
directors, stockholders, officers, Employees or Partners (collectively,
“Soliciting”).

(c) Non-Disparagement.

(i) By the Executive. Other than in connection with a breach or an alleged
breach of this Agreement or unless otherwise required by applicable law,
including but not limited to press releases, conference calls with investors,
analysts or otherwise, during the Term and thereafter, Executive agrees to take
no action (including making negative or disparaging statements or
communications) which is intended, or would reasonably be expected, to harm the
Company or any of its current or former employees, officers, directors,
shareholders, or its suppliers, licensees, franchisees, customers or other
business relation of the Company or their reputation or which would reasonably
be expected to lead to unwanted or unfavorable publicity to the Company, any of
its current or former employees, officers, directors, shareholders, or its
suppliers, licensees, franchisees, customers or other business relation of the
Company.

(ii) By the Company. Other than in connection with a breach or an alleged breach
of this Agreement or unless otherwise required by applicable law, including but
not limited to press releases, conference calls with investors, analysts or
otherwise, during the Term and thereafter, the Company agrees to take no action



--------------------------------------------------------------------------------

(including make negative or disparaging statements or communications) which is
intended, or would reasonably be expected, to harm the Executive or his
reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Executive.

(d) Equitable Relief. A breach of or threatened breach by any party of the
provisions of this Section 4 or by the Executive of the last sentence of
Section 2(b) will cause the other party irreparable injury that money damages
will not provide an adequate remedy for and, therefore, non-breaching party will
be entitled to an injunction restraining the breaching party from violating
these covenants and payment by the breaching party of the expenses of obtaining
and enforcing such relief. No bond or other security will be required in
obtaining such equitable relief, nor will proof of actual damages be required
for such equitable relief.

(e) Time in Office. Executive shall spend an average of three (3) days of each
week working on-site at the Company’s headquarters in Minnetonka, Minnesota, and
shall spend the balance of each week working remotely. For the avoidance of
doubt, should Executive be required to attend to Company matters that are not
being held on-site at the Company’s headquarters (for example, meetings with the
Company’s lenders held at the lenders’ offices) then that time shall qualify as
if the Executive was on-site; provided however that the Executive agrees that
during periods when, due to the material events that require his attention are
going on at the Company he will spend such time as is necessary (up to five
(5) days a week on site) as reasonably agreed between Executive and the Company.

5. Termination; Severance Payments; Etc.

(a) At-Will Employment. Executive and the Company agree that Executive’s
employment is at-will and that, subject to Section 5(d) below, either Executive
or the Company may terminate Executive’s employment, at any time, with or
without any cause, with no prior notice; provided however that each party shall
remain bound by the terms and provisions of this Agreement that survive the
termination in accordance with Section 5(d).

(b) Termination By Company Without Cause; Accrued Obligations.

(i) If Executive’s employment with the Company is terminated by the Company
other than for Cause, death or Disability (as defined below), so long as
Executive has signed (and at no time revokes) a Release Agreement (as defined
below), then, subject to Executive continuing to fulfill his obligations under
Section 5 hereof, Executive shall be entitled to receive within two (2) business
days all remaining amounts otherwise payable pursuant to Section 3 hereof, as if
all Milestones have been achieved and as if Executive had remained employed
through April 1, 2015. The payments made or payable to Executive under this
Section 5(b)(i) shall be hereinafter referred to as the “Severance Payments”.

(ii) In the case of Executive’s death or Disability, the Company shall pay
Executive, or, his estate, if applicable, (A) any portion of the Base Salary
that has accrued but not been paid through the date of such termination, and
(B) all accrued vacation, expense and housing reimbursements due to Executive
through the date of termination (if any) (collectively the “Accrued
Obligations”).



--------------------------------------------------------------------------------

(c) Definitions.

(i) As used herein, “Cause” for the Company to terminate this Agreement shall
mean: (1) Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere, to a felony, a misdemeanor involving fraud or dishonesty, or any
crime involving moral turpitude, (2) an act of willful dishonesty of Executive
in connection with his responsibilities hereunder or in connection with his
position at the Company, (3) an act or omission by Executive that constitutes
willful misconduct or gross negligence in the performance of Executive’s duties,
(4) any breach by Executive of this Agreement, (5) Executive’s repeated and
unexplained or unjustified absence from the Company, or (6) Executive’s failure
to substantially perform his duties (consistent with his past practice) or
comply with any written reasonable directive from the Board, and, if such
failure is curable, failure to cure such failure within ten (10) days after
receipt of written notice thereof, which, for the avoidance of doubt, shall
include the failure to meet any of the Milestones by Milestone Achievement Date
of such Milestone.

(ii) As used herein, “Disability” means Executive being unable to perform the
principal functions of his duties in a reasonable manner (with any appropriate
reasonable accommodation(s)) due to a physical or mental disability). The
determination of whether Executive has a Disability will be determined by the
Company.

(d) Termination Process. Either party may terminate this Agreement during the
Term; provided, however, that if such termination is by the Company for Cause,
the Company shall give the Executive a written notice providing reasonable
notice and detail of the alleged Cause, and, if such Cause is curable, the
Executive shall have twenty-one (21) days following such notice to cure such
Cause; provided further however, if the termination is by the Executive, the
Executive shall give the Company fifteen (15) days prior notice of his
termination. Notwithstanding the foregoing, the Company shall not be required to
give Executive the right to cure any act of Cause as set forth in Sections
6(c)(i)(1), (2), (3) or (6). If the Company terminates Executive’s employment
for Cause, it shall have no liability to Executive other than to pay him the
Accrued Obligations.

6. Representations; Covenants.

(a) Representations. Executive further acknowledges and agrees that he has
carefully read this Agreement and that he has asked any questions needed for him
to understand the terms, consequences and binding effect of this Agreement and
fully understands it and that he has been provided an opportunity to seek the
advice of legal counsel of his choice before signing this Agreement. Executive
is executing this Agreement voluntarily, of his own free will, and without any
coercion, undue influence, threat, or intimidation of any kind or type
whatsoever. Executive hereby represents that Executive is not subject to any
other agreement that Executive will violate by working with the Company or in
the position for which the Company has hired Executive. Further, Executive
represents that no conflict of interest or a breach of Executive’s fiduciary
duties will result by working with and performing duties for the Company.



--------------------------------------------------------------------------------

(b) Cooperation. Executive agrees to promptly cooperate with and assist the
Company in connection with any claim made or threatened against the Company, the
Executive or any of its affiliates (each, a “Matter”), including (i) providing
to the Company any reasonably requested documentation or information which is
available to Executive, and (ii) at the reasonable request of the Company,
making yourself available for (whether telephonically or, if required, in
person) for claim related events, including but not limited to, meetings with
counsel, depositions and court appearances. The Company shall reimburse the
Executive for his reasonable expenses incurred by him in connection therewith
and, unless the Matter arises from or is related to Executive’s gross negligence
or willful misconduct, pay Executive $75 per hours for his time under this
Section 6 for twelve months after the termination of this Agreement, unless
otherwise provided by applicable law. Executive shall submit invoices describing
in reasonable detail the expenses incurred and the time spent, providing such
backup documentation as the Company shall reasonably request.

(c) Company Property. At the conclusion of Executive’s employment, Executive
will return all keys to the Company’s offices and buildings, and any other
Company property in Executive’s possession, to Adam Wright or his designee.
Executive further agrees to conduct a thorough search of his office, home and
other areas in his control, and to return to the CEO or his designee no later
than the end of his employment, any and all Company documents, whether in hard
copy or electronic form, that Executive locates as a result of that search.
Executive agrees to cooperate with any and all requests by the Company for
information systems passwords, including computer user name password, or other
business operations information known to Executive. Executive also agrees to
provide the CEO or his designee with any and all vendor and employee contact
information he obtained during his employment with the Company, including email
addresses.

7. Mutual Releases.

(a) Following the end of Executive’s employment with the Company, unless the
Executive provides the Company with an Acknowledgement and Agreement in the form
attached hereto as Exhibit B, signed and dated no earlier than the last day of
Executive’s employment all of the Executive’s Options granted under this
Agreement shall terminate and Executive’s right to any unpaid Milestone Bonus
and to the Severance Payments, if any, shall terminate. Executive agrees that
Executive would not otherwise be entitled to the Milestone Bonus, the Options or
the Severance Payments, if any, or the Company’s release of any claims against
Executive. In exchange for that consideration, except for the duties and
obligations of the Company to indemnify and hold harmless Executive against and
from any claims arising under or concerning the performance of his duties as
Chief Financial Officer of the Company to the fullest extent provided by
applicable law and applicable agreements, Executive agrees to and by signing
this Agreement hereby does release and discharge the Company, its current and
former affiliated entities, and the current and former shareholders, officers,
employees, agents, insurers and attorneys of the Company and of its current and
former affiliated entities (the foregoing, collectively, the “Company
Releasees”), from any and all claims, demands, actions,



--------------------------------------------------------------------------------

or liabilities which Executive may have had, may now have, or may hereafter
claim to have through the date of this Agreement, whether known or unknown,
contingent or otherwise, at law or in equity, including but without limitation,
any claim relating in any way to his employment with and separation from the
Company, all compensation and benefits relating to his employment; any claim of
discrimination based on his age, race, color, religion, sex, national origin, or
disability, if any; any claim that the Company has violated any federal, state
or local statute, regulation, or ordinance with respect to his employment or the
separation from employment. This release includes, but is not limited to, all
claims and causes of action arising under any federal, state, or local law,
regulation, or ordinance, including without limitation any and all claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the Fair
Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act; the Minnesota
Human Rights Act; the Minnesota wage-hour and wage-payment laws; the Minnesota
Whistleblower Act; Minnesota School Leave laws; and the Minnesota
Anti-Retaliation statute (the foregoing, collectively, “Claims”). Executive
hereby agrees that the releases set forth in this Section 7(a) is a general
release and Executive waives and assumes the risk of any and all claims for
damages which exist as of this date but of which he does not know, whether
through ignorance, error, oversight, negligence, or otherwise, and which, if
known, would materially affect his decision to enter this Agreement. Executive
understands this Agreement is a knowing and voluntary waiver of Claims against
the Company Releasees. The parties acknowledge that the releases set forth in
this Section 7 and in the Acknowledgement and Agreement set forth on Exhibit B
are not intended to release any obligations of the Company to the Executive
arising under the Option Agreement or under any other option agreement entered
into between the Company granted by the Company to the Executive.

(b) The Company agrees that, in exchange for Executive entering into the
Agreement, including Executive’s release of claims set forth in Section 7(a),
the Company agrees to and by signing this Agreement hereby does release and
discharge Executive from any and all claims, demands, actions, or liabilities
about which the Company knows or reasonably should know, and which the Company
may have had, may now have, or may hereafter claim to have through the date of
this Agreement, whether contingent or otherwise, at law or in equity, including
but without limitation, any claim relating in any way to Executive’s employment
with and separation from the Company.

(c) Nothing contained in this Agreement shall be construed as an admission or
evidence of wrongdoing of any kind. The releases set forth in this Section 7 do
not release any claims based on acts or omissions which occur after the date of
the execution of this Agreement. This Agreement does not prevent Executive from
filing or cooperating in a federal or state administrative agency claim against
the Company; provided however, in any such matter Executive agrees he is not
entitled to, and will not to seek or accept, any individual remedy.



--------------------------------------------------------------------------------

8. Termination of Severance Agreement. In consideration for entering into this
Agreement, Executive and the Company hereby terminate in all respects, effective
immediately, that certain Severance Agreement, dated August 17, 2015 by and
between Executive and the Company.

9. Miscellaneous.

(a) Notices. Any notice hereunder (i) will be in writing, (ii) will be sent by
certified mail, return receipt requested, by hand delivery (against a signed
receipt), or by reputable overnight delivery service which can certify actual
delivery, or by e-mail, in each case at the addresses set forth below and
(iii) will be effective upon receipt:

If to the Company:

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: Chief Executive Officer

If to the Executive:

24 Oak Creek Lane

San Carlos, CA 94070

Email: richardpawlowski@hotmail.com

or to the address set forth above or to Executive’s most recent residential
address known by the Company or any other address Executive may provide to the
Company in writing.

(b) Amendments; Waivers; Etc. Except as set for specifically in Section 3(c),
this Agreement may not be altered, amended or modified in any manner except by
written amendment executed by the all the parties hereto that specifically
states that they intended to alter, amend or modify this Agreement. No provision
of this Agreement may be waived by any party hereto except by written waiver
executed by the waiving party that specifically states that it intends to waive
a right hereunder. Any such waiver, alteration, amendment or modification shall
be effective only in the specific instance and for the specific purpose for
which it was given. No remedy herein conferred upon or reserved by a party is
intended to be exclusive of any other available remedy, but each and every such
remedy shall be cumulative and in addition to every other remedy given under
this Agreement or in connection with this Agreement and now or hereafter
existing at law or in equity.

(c) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
construed and enforced in accordance with the laws of the State of Minnesota
without regard to the principle of the conflict of laws. Any dispute arising in
connection with this Agreement may be adjudicated by binding arbitration
pursuant to the rules of the American Arbitration Association, before a single
arbitrator in Minneapolis, Minnesota except that the foregoing shall not
preclude the Company or Executive from enforcing the award of the arbitrators,
or seeking



--------------------------------------------------------------------------------

an injunction pending arbitration in the event of a claimed breach of any
confidentiality or non-solicitation obligation, in a state or Federal Court
located in the State of Minnesota, and each of the parties hereto consent to the
jurisdiction of such Courts. The prevailing party in any action or proceeding
with respect to this Agreement or the transactions contemplated hereby will be
entitled to recover its reasonable fees and expenses in connection therewith,
including legal fees. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

(d) Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder are assignable by Executive.

(e) Complete Agreement; Severability. This Agreement, and the provisions of the
Offer Letter referenced in Subsection 5(a), constitute the entire agreement by
and between the parties with respect to the subject matter contained herein and
supersede all prior agreements or understandings, oral or written, with respect
to the subject matter contained herein. If any term or provision of this
Agreement should be held unenforceable in the jurisdiction in which either party
seeks enforcement of the contract, it will be construed as if not containing the
invalid provision or provisions, and the remaining portions or provisions will
govern the rights and obligations of the parties.

(f) Survival. The rights and obligations under Sections 4, 5, 6, 7, 8 and 9 will
survive the termination or expiration of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute one and the same instrument.

(h) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

FAMOUS DAVE’S OF AMERICA, INC.     EXECUTIVE: By:  

/s/ Adam Wright

   

/s/ Richard Pawlowski

Name:   Adam Wright     RICHARD PAWLOWSKI Title:   Chief Executive Officer    



--------------------------------------------------------------------------------

Exhibit A

Milestone 1

Milestone Achievement Date – January 8, 2016:

 

1. Executive shall not (i) have terminated his employment with the Company other
than for Good Reason, or (ii) have been terminated by the Company for Cause,
Death or Disability on or prior to January 8, 2016.

Milestone 2

Milestone Achievement Date - March 15, 2016:

 

1. Executive shall not (i) have terminated his employment with the Company other
than for Good Reason, or (ii) have been terminated by the Company for Cause,
Death or Disability on or prior to March 15, 2016.

 

2. The completion of the Company’s 2015 audit and the filing of the Company’s
Annual Report on Form 10-K is filed with the Securities and Exchange Commission,
in each case with no material weaknesses (as defined in accordance with GAAP);

 

3. Statutory/Regulatory/BOD: 2015 Board meeting materials in substantially the
same format as Q3 2015 finance presentation on or before February 15, 2016; and

 

4. Franchise: Support of the preparation of materials for/attendance at Annual
Franchise Conference in March. Materials must be prepared before February 25,
2016

Milestone 3

Milestone Achievement Date - April 1, 2016:

 

1. Executive shall not (i) have terminated his employment with the Company other
than for Good Reason, or (ii) have been terminated by the Company for Cause,
Death or Disability on or prior to April 1, 2016; and

 

2. Statutory/Regulatory/BOD: The preparation, completion and delivery of the
following:

 

  a. Proxy statement for the 2016 annual meeting before April 1, 2016;

 

  b. Updated and filed 2016 Franchise Disclosure Document on before April 1,
2016;

 

  c. Support materials for earnings release and conference call;

 

  d. Audit Support including:

 

  i. Assessment of Enterprise Risk Management

 

  ii. Review of the Company’s internal controls; and

 

  iii. Review of Internal Technology Governance.



--------------------------------------------------------------------------------

Exhibit B

ACKNOWLEDGMENT AND AGREEMENT

I previously executed an Employment Agreement with Famous Dave’s of America,
Inc. the “Company”). I have now completed my employment with the Company. Except
with respect to any obligations of the Company to indemnify me and hold me
harmless from any and all claims made against me in my capacity as Chief
Financial Officer of the Company, under applicable law and the applicable
agreements of the Company, I hereby agree and acknowledge that I have no claims,
demands or actions against the Company or any of its current or former
affiliated entities, or against any of the current or former shareholders,
officers, employees, agents, insurers and attorneys of the Company and of its
current and former affiliated entities. I ask that the release of claims in the
Employment Agreement be interpreted as if it were signed this date. I am signing
this Acknowledgment and Agreement voluntarily and without coercion by anyone.

 

 

   

 

Richard Pawlowski     Date